Citation Nr: 0701875	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-09 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure and Agent Orange 
exposure.   
 
2.  Entitlement to an increase in a 10 percent rating for a 
low back disability.   
 
3.  Entitlement to an initial rating higher than 10 percent 
for radiculopathy of the left lower extremity.   
 
4.  Entitlement to a compensable rating for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from February 1958 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision that 
granted service connection and a 10 percent rating for 
radiculopathy of the left lower extremity, effective May 27, 
2003, and denied service connection for a lung disorder, to 
include as due to asbestos and Agent Orange exposure.  The RO 
also denied an increase in a 10 percent rating for a low back 
disability (low back strain and herniated disc) and denied a 
compensable rating for bilateral hearing loss.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to this claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran's service medical records show treatment for lung 
problems on a few occasions during service.  An October 1964 
treatment entry noted that the veteran reported that he was 
still bothered with a cough and headache.  The examiner noted 
that the veteran's lungs were clear to auscultation.  The 
impression was upper respiratory infection.  A May 1969 
report of a chest X-ray noted that there was marked 
vascularization.  An April 1972 treatment entry indicated 
that the veteran reported complaints including aching all 
over, tightness in the chest, and a fever.  The impression 
was flu syndrome and rule out pneumonia.  An April 1973 
report of a chest X-ray noted that compared with examinations 
in 1969 and 1972, the veteran had a fairly thick pleural cap 
at both apices that had been present and unchanged for that 
length of time.  It was reported that the remainder of the 
chest was unremarkable.  The impression was no active 
disease.  

A February 1978 entry noted that the veteran had an upper 
respiratory infection with sinus congestion.  On a medical 
history form at the time of the June 1978 separation 
examination, the veteran checked that he did not have asthma, 
shortness of breath, a chronic cough, or pain or pressure in 
the chest.  The objective June 1978 separation examination 
report included a notation the veteran's lungs and chest were 
normal.  It was noted that a chest X-ray was negative.  There 
was also a notation that there was no history of service 
illness since the last physical examination except for the 
hemorrhoids.  The actual April 1978 report of the chest X-ray 
indicated that there were no significant abnormalities.  

A post-service October 1978 VA general medical examination 
report did not refer to any lung problems.  There was a 
notation that the veteran's respiratory system was normal.  

An October 1993 radiological report from The John Hopkins 
Hospital, as to the veteran's chest, indicated that there was 
probable very small calcified granuloma(ta) in both lung 
apices as well as a probable granuloma(ta) in the posterior 
mid lung on the lateral view with minimal bilateral apical 
pleural thickening.  It was noted that the above changes were 
compatible with probable old healed granulomatous disease.  
It was further reported that there were a few blebs near the 
right lung apex.  A percutaneous transluminal coronary 
angioplasty report from such facility noted that the veteran 
had coronary artery disease, status-post an anterolateral 
myocardial infarction complicated by pulmonary edema, and 
that he was transferred for a cardiac catheterization.  

A May 2001 radiological report, as to the veteran's chest, 
related an impression of a small right mid lung infiltrate 
that might represent chronic scarring, atelectasis, or even 
pneumonia.  A January 2003 computed tomography scan report, 
as to the veteran's thorax and chest, indicated an impression 
of an oblong slight speculated mass-like area of pleural 
thickening in the right lung apex.  It was noted that 
additional areas of similar, but less pronounced nodular 
pleural thickening, were seen in both lung apices and that 
underlying emphysematous changes were seen within the lungs.  

A February 2003 report from Dr. Wade noted that the veteran 
was seen for consultation for an abnormal computed tomography 
scan.  It was noted that the veteran had a routine X-ray that 
suggested a bilateral upper lobe thickening and that such 
prompted a computed tomography scan.  The impression included 
right upper lobe pleural thickening mass.  Dr Wade commented 
that he suspected that such was a benign pleural thickening 
and/or scar and that he had a fairly low suspicion for 
malignant disease.  The impression also included emphysema on 
the basis of the veteran's computed tomography scan.  

An April 2003 report from Dr. Wade related an impression that 
included right upper lobe thickening/mass and COPD, and an 
October 2003 report noted an impression of right apical lung 
mass, stable to improving, and emphysema by computed 
tomography scan.  

In light of the in-service and post service findings, the 
Board finds that a VA examination is necessary to resolve the 
claim for service connection for a lung condition.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).

The other issues on appeal are entitlement to an increase in 
a 10 percent rating for a low back disability, entitlement to 
an initial rating higher than 10 percent for radiculopathy of 
the left lower extremity, and entitlement to a compensable 
rating for bilateral hearing loss.  The Board notes that the 
veteran was last afforded VA orthopedic and audiological 
examinations in September 2003.  The Board observes that 
there have been changes to the rating criteria concerning 
spine disabilities since the September 2003 examination.  

Additionally, in an April 2005 statement, the veteran 
reported that he just recently had a VA audiological 
evaluation at the Pensacola, Florida VA Outpatient Clinic.  
He stated that he was fitted with hearing aids with moderate 
loss in one ear and severe loss in the other ear.  Further, 
in his February 2005 substantive appeal, the veteran reported 
that he had requested an appointment at such facility for his 
back, leg, and hearing problems, but that he was still 
awaiting the appointment.  

The veteran is essentially indicating possible worsening of 
his low back, left leg, and hearing disorders since the last 
examination.  VA's General Counsel has indicated that when it 
is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  

Since the Board has determined that medical examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

As noted above, the veteran has also reported that he 
received a VA audiological evaluation at the Pensacola, 
Florida VA Outpatient Clinic, and has also referred to a 
possible scheduled appointment for his low back and left leg 
disabilities.  The only recent VA treatment reports of record 
is a March 2005 treatment entry that related diagnoses 
including chronic back pain.  As there are possible further 
VA treatment records that may be pertinent to his claims, 
they should be obtained.  See Bell v. Derwinski, 2 Vet.App. 
611 (1992); 38 C.F.R 3.159(c).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims on appeal.  Thus, on remand the RO should provide 
corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claims on 
appeal.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date of any increase 
for the claims on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning low back, 
left leg, and hearing problems, and dated 
from May 2003 to the present, from the 
Pensacola, Florida  VA Outpatient Clinic.  

3.  Schedule the veteran for a VA 
pulmonary examination by a physician to 
determine the nature and etiology of his 
claimed lung condition.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All tests and studies deemed 
necessary should be conducted.  Following 
review of the file and examination of the 
veteran, the examiner should provide an 
opinion as to whether it is as likely as 
not that the veteran's current lung 
condition is related to the lung symptoms 
and/or findings noted in service, or is 
otherwise related to service.

4.  Schedule the veteran for a VA 
audiology examination to determine the 
severity of his service-connected 
bilateral hearing loss.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All signs and symptoms of 
the service-connected bilateral hearing 
loss should be described in detail, and 
all indicated tests conducted.  

5.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the severity of his service-
connected low back disability and 
radiculopathy of the left lower 
extremity.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
signs and symptoms of the service-
connected low back disability and 
radiculopathy of the left lower extremity 
should be described in detail, including 
range of motion studies.  It is 
imperative that the examiner(s) comment 
on the functional limitations caused by 
pain and any other associated symptoms, 
to include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.  
Additionally, the examiner(s) should 
specifically comment regarding the 
frequency and duration of "incapacitating 
episodes" during the past 12 months.  In 
so doing, attention must be given to the 
fact that, by definition, "incapacitating 
episodes" are those requiring bedrest and 
treatment prescribed by a physician.

6.  Thereafter, review the claims for 
entitlement for entitlement to an increase 
in a 10 percent rating for a low back 
disability, entitlement to an initial 
rating higher than 10 percent for 
radiculopathy of the left lower extremity, 
and entitlement to a compensable rating 
for bilateral hearing loss.  If the claims 
are denied, issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





